Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Mar. 10. 07. (Tuesday)
                        
                        Altho’ I wrote to you by post yesterday, yet as an opportunity offers by Capt Clarke at noon to-day, and I
                            know you will still be anxious, I write again to assure you that mr Randolph continues perfectly well. he slept finely
                            last night, eats with appetite to-day, is in fine spirits, and has nothing amiss but weakness. the first sun-shiney day he
                            will begin to take air & exercise in the carriage, in a few days he will do it on horseback and as soon as he is able to
                            ride half a dozen miles on horseback without fatigue, we will set out with him in my chair. Doctr. Jones thinks it will be
                            10. days first; but his recovery proceeds so rapidly that I expect it will be sooner. the Doctor has just left us. I have
                            recieved your’s of the 7th. & thank you for the profile of mr Wythe. my next letter to you will be by the horse post
                            which will arrive at Milton on Monday morning. Adieu my beloved Martha, & continue to love me as I do you.
                        
                            Th: Jefferson
                            
                        
                    